Motion GRANTED and Order filed May 19, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00448-CV
                                  ____________

                    IN RE CHARLES G. SHOOK, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              127th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-28269

                                    ORDER

      On May 19, 2015, relator Charles G. Shook, filed a petition for writ of
mandamus in this court. Relator asks this court to order the judge of the 127th
District Court, in Harris County, Texas, to set aside the portions of the temporary
restraining orders dated May 15, 2015 and supplemental temporary restraining
order dated May 18, 2015, entered in trial court number 2015-28269, styled Rick
Hall, et al. v. Charles G. Hook. Relator claims respondent abused his discretion by
requiring him to turn over personal electronic storage devices.

      Relator has also filed a motion for temporary stay of proceedings below.
See Tex. R. App. P. 52.8(b), 52.10. On May 19, 2015, relator asks this court to
stay the May 15, 2015 and May 18, 2015 orders to the extent that they direct
relator to produce the electronic storage devices pending a decision on the petition
for writ of mandamus.

      It appears from the facts stated in the petition and motion that relator’s
request for relief requires further consideration and that relator will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relator’s
motion and issue the following order:

      We ORDER the May 15, 2015 and May 18, 2015 orders to the extent that
they direct relator to produce any personal electronic storage devices trial court
cause number 2015-28269, Rick Hall, et al. v. Charles G. Hook, STAYED until a
final decision by this court on relator’s petition for writ of mandamus, or until
further order of this court. This stay does not include the production of electronic
personal storage devices owned by the company.

      In addition, the court requests the real parties in interest, to file a response to
the petition for writ of mandamus on or before 12:00 p.m. on May 21, 2015. See
Tex. R. App. P. 52.4.

                                               PER CURIAM